Citation Nr: 9913553	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  94-24 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of a Department of Veterans Affairs 
(VA) home loan guaranty indebtedness in the amount of 
$16,834.22, plus interest.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran commenced active service in October 1976, and 
apparently remains on active duty.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT


1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In February 1986, the veteran and his then-wife financed 
a house purchase using a home mortgage loan which was 
guaranteed by VA.

3.  The first uncured mortgage loan default was in August 
1986.

4.  A mortgage loan foreclosure sale of property, held In 
January 1987, resulted in a deficiency of $16,834.22, paid by 
the VA guaranty on the veteran's behalf.

5.  The veteran was at fault in the creation of the home loan 
guaranty indebtedness.

6.  Recovery of the home loan guaranty indebtedness would not 
be against equity and good conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of a home loan 
guaranty indebtedness in the amount of $16,834.22, plus 
interest, have not been met. 38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.964, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1995).  See, Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.  

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  In this regard, the 
Board notes that this case has been remanded twice to allow 
the veteran to submit evidence on his behalf.  In response to 
the Board's most recent remand, the veteran failed to 
complete and return a requested VA Form 4-5655, Financial 
Status Report.  He also responded that he was unable to 
submit certain requested pieces of documentary evidence.  
Therefore the Board finds that all available pertinent 
evidence has been obtained for adjudication of the claim for 
a waiver of a VA home loan guaranty indebtedness.  "The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).


I.  FACTUAL ANALYSIS

In February 1986, the veteran and his then-wife, [redacted] 
[redacted], bought a house with a VA-guaranteed loan of $71,650.  
Beginning in August 1986, the veteran and his spouse began 
missing monthly house payments, and a foreclosure sale took 
place in January 1987, resulting in a deficiency of 
$16,834.22.  A claim for the amount was paid by the VA, 
resulting in the current indebtedness.

The loan file contains an August 1989 Agreed Decree of 
Divorce showing that the veteran was divorced from [redacted] 
[redacted].  The Decree ordered that the parties' house and lot, 
the subject property of this claim, was to be put on the open 
market for sale or posted for foreclosure.  


In September 1993, the veteran requested a waiver of the home 
loan debt.  In this correspondence, along with correspondence 
received in May 1994, the veteran asserted that he was 
unaware of the foreclosure of the house.  He asserted his ex-
wife had not informed him of her intentions with the house or 
of the foreclosure.  He explained that the mortgage payments 
were missed beginning in August 1986 due to divorce 
proceedings between him and his wife.  The veteran reported 
he moved out with the understanding that his wife would 
either sell or rent the house.  He stated he continued to 
provide her sufficient funds to keep up the house payments.  
He explained he was stationed in Germany on military orders 
for about five years, during which time, he and his wife were 
divorced.  He indicated he had been unaware that his wife had 
moved from the house until he returned from Germany.  

The veteran explained that to repay the indebtedness would 
result in a hardship.  He reported he was currently making a 
home with his son and another woman.  The woman was 
unemployed, and they had numerous bills which took up most of 
his military pay.  

In support of his allegation of hardship, the veteran 
submitted a completed VA Form 4-5655, Financial Status 
Report, in October 1993 wherein he indicated he had two 
dependents, a combined total monthly income of $1888; and 
total combined monthly expenses of $2170.  The veteran 
explained that he managed the fact that his expenses exceeded 
his income by paying the required minimum on bills.  

The Committee on Waivers and Compromises (Committee) denied 
the waiver request in November 1993.  In doing so, the 
Committee found that there was no fraud, misrepresentation of 
a material fact, or a showing of bad faith on the veteran's 
part.  The Committee did find that the veteran was at fault 
in the creation of the debt as he had failed to submit 
information substantiating his claim that his wife remained 
in the property after the divorce and that he had been 
unaware of the default.  The Committee found that although 
the veteran was stationed overseas, he had not acted in a 
reasonable and prudent manner to avoid the foreclosure prior 
to the move. 

The Committee also held that it would not be against equity 
and good conscience to require the veteran to repay the 
overpayment.  The Committee pointed out that the veteran was 
young with future earning potential, and that to require 
repayment of the debt over a period of three to five years 
would not create an undue hardship.  

In November 1993, the veteran submitted a copy of military 
orders from May 1988.  The orders showed that beginning in 
May 1988 he was transferred to temporary duty stations at 
Fort Rucker and Fort McClellan, Alabama and Falls Church, 
Virginia.  As of late August 1988, he was assigned to 
permanent duty in Germany.

Pursuant to the Board's June 1997 remand, in July 1997 the RO 
again requested specific information and documentary evidence 
from the veteran, using all recent addresses in the claims 
file, including his APO address.  The veteran was also 
provided a VA Form 4-5655, Financial Status Report, with the 
request that he complete it and submit it.  

In correspondence received in August 1997, but not associated 
with the veteran's loan file until October 1997, the veteran 
requested that the past and future interest portion of the 
debt be waived.  He said that he would pay off the principal 
as expeditiously as possible.  He also stated that he was in 
military housing and the Basic Allowance for Quarters 
withdrawn was $564 a month.  He stated that he had no 
documentation to corroborate his claim that his wife remained 
in the home after he departed other than a September 23, 1993 
letter he authored.  Although he said that a copy of such 
letter was enclosed, apparently such a copy was not in fact 
submitted.  The veteran said that he was unable to recall the 
exact date that he moved out of the subject property.  He 
provided two [redacted] addresses at which he lived after he 
left the subject property and before he left for temporary 
duty stations in May 1988.  The veteran stated that he had no 
evidence showing dates and amounts he had paid to his wife 
for the purpose of making house payments during his absence.  
He asserted that child support and an off-the-record 
agreement resulted in payments to her of $700, with her being 
responsible for the rest. 

The veteran did not submit a completed VA Form 4-5655, 
Financial Status Report, but did submit several enclosures.  
A June 1997 military Leave and Earnings statement showed that 
he received a net pay of $644 dollars for that month, with 
another $550 going into discretionary and bank account 
allotments.  A July 1997 letter to him, apparently from a 
collection agency, notified him of an overdue medical balance 
of $2773, stemming from March 1995 treatment of his son.  A 
May 1997 letter to the veteran from the Housing Director of 
the Public Works Department of the Naval Postgraduate School 
in Monterey, California, shows that he was assigned adequate 
Naval Public Quarters.  He was informed that it was his own 
responsibility to have his Basic Allowance for Quarters 
stopped by the appropriate finance office.  Finally, the 
veteran submitted W-2 forms, along with corresponding tax 
returns, from 1988 and 1989 and from 1991 through 1995.  The 
veteran's 1987 W-2 form and tax return used an address other 
than that of the subject property.  The 1987 and 1988 tax 
returns show that the veteran was married to [redacted], 
but filed separately.


II.  LEGAL ANALYSIS

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991).  The  
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a) (1998).

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment of VA benefits may be made without regard to 
factors considered in applying the equity and good conscience 
standard.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b) (1998).

The Board finds that in the present case the initial creation 
of the debt was the fault of the veteran.  The evidence shows 
that the veteran was not transferred by the military away 
from San Antonio until May 1988, more than one year after the 
first mortgage payment was missed.  Similarly, the veteran's 
divorce was not finalized until August 1989, more than two 
years after the first mortgage payment was missed.  The 
veteran has submitted no documentary evidence that after he 
moved from the subject property he provided his wife with 
sufficient funds for the house payments.  He has submitted no 
documentary evidence demonstrating that he was unable to 
ensure that sufficient mortgage payments were submitted 
during the period beginning in August 1986.  

As a result, the fundamental question in this case is whether 
collection of the existing indebtedness would deprive the 
veteran and his family of life's basic necessities.  Based on 
a careful review of the claims file, the Board finds that 
there is no evidence that this would occur.  

Although the veteran has contended that recovery of the 
indebtedness, or the corresponding interest payments, would 
cause him and his current household financial hardship, he 
has failed to submit a current Financial Status Report as 
requested.  This failure greatly impairs the Board's ability 
to determine the veteran's inability to repay the debt.  The 
veteran has submitted some documentary evidence revealing his 
monthly income, but he has not submitted any documentary 
evidence concerning his monthly expenses.  As a result, there 
is no evidence supporting the veteran's contentions that his 
family income exceeds his monthly expenses, and that 
repayment in reasonable monthly installments would deprive 
him or his family of 

basic necessities of life.  Moreover, the veteran appears to 
have incurred additional expenses subsequent to receipt of 
notice of his VA home loan guaranty indebtedness.

Similarly, the veteran has submitted no evidence that 
repayment in reasonable monthly installments would defeat the 
purpose for which the VA home loan guaranty was intended.  He 
has submitted no evidence that he changed his position to his 
detriment in reliance upon the receipt of the VA home loan 
guaranty.  Finally, the veteran's debt to the Government 
should be given no less deference than the veteran's other 
debts.  It follows that because it would not be an undue 
hardship for the veteran to repay the indebtedness at issue, 
his failure to make restitution would result in unfair gain 
and unjust enrichment.  

In view of the foregoing, the Board finds that, while the 
veteran was not guilty of bad faith, fraud or willful 
misrepresentation in the creation of the indebtedness at 
issue, its collection would not be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302;  38 
C.F.R. §§ 1.965. 


ORDER

Waiver of recovery of VA home loan guaranty indebtedness in 
the amount of $16,834.22 is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 


